Citation Nr: 1502131	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In May 2013, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the evidence of record establishes that he was likely exposed to herbicides during his military service.

2.  The Veteran's diagnosed diabetes mellitus is presumed to have been caused by his herbicide exposure in service.

3.  The Veteran's diagnosed coronary artery disease (which is ischemic heart disease) is presumed to have been caused by his herbicide exposure in service.

4.  The Veteran's diagnosed prostate cancer is presumed to have been caused by his herbicide exposure in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.30 , 3.307, 3.309 (2014).

2.  Criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.30 , 3.307, 3.309 (2014).

3.  Criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.30 , 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the grant of service connection for diabetes mellitus, ischemic heart disease and prostate cancer below, further discussion of the Board's duties to notify and assist is not necessary.

The Veteran contends he has diabetes mellitus, ischemic heart disease and prostate cancer that are related to exposure to herbicides while he was stationed in Thailand during the Vietnam era.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases (to include diabetes mellitus, hypertensive cardiovascular disease and malignant tumor) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for diabetes mellitus, hypertensive cardiovascular disease and malignant tumor).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, ischemic heart disease and prostate cancer, shall be service connected if manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

To substantiate a claim of service connection, there must be evidence of: the claimed disability; incurrence or aggravation of a disease or injury in service, and; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Based on a review of the evidence of record, the Board finds that service connection for diabetes mellitus, ischemic heart disease and prostate cancer are warranted on a presumptive basis.  As detailed below, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicides during active duty service.

As an initial matter, the Veteran's private treatment records reflect that he has been diagnosed with diabetes mellitus, coronary artery disease and prostate cancer.  Diabetes mellitus, prostate cancer and coronary artery disease (encompassed by "ischemic heart disease") are conditions associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  Thus, the pertinent question is whether the Veteran was, in fact, exposed to herbicides during service.

The Veteran's service personnel records show that he served at Udorn AB (Air Base) in Thailand from October 1967 to October 1968 with a military occupational specialty (MOS) of aircraft maintenance sepcialist.  These records show that his duties involved preflight, postflight, and phase inspections of aircraft and performing scheduled and unscheduled maintenance.  He asserts that he had significant exposure to the base perimeters of the base and was therefore exposed to herbicides. 

During his May 2013 videoconference hearing, the Veteran testified that his work on the flight line involved obtaining and returing tools from the "flight shack" which was "very close to the perimeter of the base."  He further recalled that the flight shack had "a lot of foliage around it" when he arrived at Udorn and "a week or so later [he] noticed that there wasn't too much foliage around at all," suggesting that "some sort of defoliant was used" to clear the area while he was there.  Finally, the Veteran testified that, while at Udorn AB, he also worked as a "security police augmentee"at "pilferage posts" around the base which were "barren of any foliage."  At the hearing, the Veteran provided photographs of Udorn AB which showed no foliage in areas which had foliage on his arrival at the Air Base.  

VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The Veteran's file includes an August 2012 memorandum in which the RO issued a formal finding on a lack of information required to submit a request for additional research to the US Army & Joint Services Records Research Center (JSRRC) to verify Agent Orange exposure in Thailand.  It cited to the steps undertaken to verify whether the Veteran was likely exposed to herbicide in service.  The conclusion was that the Veteran's Agent Orange exposure was not verified.  

The Board has considered the Veteran's testimony and finds that the evidence is at least in equipoise that he was, based on his duties and his duty location, exposed to herbicides while in Thailand.  He served on an air base where exposure was possible, and moreover, he describes duties that brought him in close proximity to the perimeter of the base.  These duties seem consistent with his MOS and are consistent with performance evaluations of record.  There is no reason to doubt the credibility of the Veteran's testimony.  As such, the Board acknowledges herbicide exposure on a facts-found basis. 

Thus, the Board finds that the Veteran was exposed to herbicides in service.  Given the above, the Board concludes that the Veteran is entitled to presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309. 

The record establishes that the Veteran currently has diabetes mellitus, coronary artery disease (which is encompassed by "ischemic heart disease") and prostate cancer, as shown in his private treatment records.  As such, service connection for diabetes mellitus, ischemic heart disease and prostate cancer is granted as due to in-service herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(a).

ORDER

Service connection for diabetes mellitus is granted.

Service connection for ischemic heart disease is granted.

Service connection for prostate cancer is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


